Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Philip Mendes da Costa on 5/4/2022.
The application has been amended as follows: 
In claim 1, line 10, “the extrudate” has been changed to –an extrudate--.
Claims 8 and 18 have been cancelled.
In claim 14, line 2, “comprising is a” has been changed to –comprising a--.
In claim 14, line 11, “plastic is a liquid state” has been changed to –plastic in a liquid state--.
Reasons for Allowance
Claims 1, 3-4, 6-7, 9, 12-14, 16-17, 19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Fowler et al. (U.S. 9,855,682), Rosenbaum et al. (U.S. Patent No. 5,312,573), and Kruder (US Patent No. 4,277,182). For independent claims 1 and 14, Fowler teaches a method of recycling a mixed plastic waste. However, Fowler does not explicitly teach producing a part having a wall thickness that is at least 10% thicker than the thickness of generally planar particulate material in combination with the other features instantly claimed. Rosenbaum et al. (U.S. Patent No. 5,312,573) and Kruder (US Patent No. 4,277,182) fail to disclose these features as well. So independent claims 1 and 14 are allowable and the dependent claims (i.e. claims 3-4, 6-7, 9, 12-13 depend on claim 1; claims 16-17, 19 and 22-25 depend on claim 14) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742